Citation Nr: 0123353	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  96-31 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from March 1975 to April 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

Anxiety neurosis is currently manifested by no deficiency in 
family relations, no suicidal ideation, no obsessional 
rituals, no abnormal speech patterns and no judgement 
abnormalities due to symptoms associated with anxiety 
neurosis.  There is no near-continuous panic or depression 
such that it has affected his ability to function 
independently.  Work deficiencies are due to a combination of 
the service connected anxiety disorder and a nonservice 
connected heart condition.


CONCLUSION OF LAW

Anxiety neurosis is no more than 50 percent disabling.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.130, Diagnostic Code 9400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for anxiety neurosis was granted in a 
January 1977 rating decision and assigned a 10 percent 
evaluation.  This appeal stems from an April 1996 rating 
decision that confirmed and continued the 10 percent 
evaluation.  The appellant has contended that he is unable to 
work due to his service connected anxiety neurosis and that a 
100 percent evaluation is warranted.  During the pendency of 
this appeal the evaluation was increased.  In a May 1997 
Supplemental Statement of the Case, the evaluation was 
increased to 30 percent from the date of claim.  In a July 
1999 rating decision the evaluation was increased to 50 
percent from the date of claim.  On a claim for an original 
or an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  By virtue of 
the letter that was sent to the appellant in August 1995, the 
April 1996 rating decision, the Statement of the Case and 
Supplemental Statements of the Case issued during the 
pendency of this appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim for an 
increased rating.  Additionally, at the time of the hearing 
before the Board in May 2000, the appellant was advised of 
the evidentiary defects in his claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  The appellant identified 
treatment at the VA Medical Center in Alexandria and this 
evidence was obtained in its entirety by the RO.  The 
appellant's representative from the national office has 
alleged that the RO failed to obtain the Social Security 
Administration records and the medical records that supported 
their determination.  However, there is no basis for this 
allegation in the record.  The local representative faxed the 
Social Security Administration determination and the medical 
evidence used to substantiate their decision directly to the 
RO within one month of the hearing before the Board.  This 
evidence included duplicate copies of VA Medical Center 
records as well as evaluations conducted for the benefit of 
the Social Security Administration.  Therefore, despite the 
national representative's assertions, these records are of 
record and available for the Board's consideration.  Finally, 
the appellant has not referenced any additional unobtained 
evidence that might aid in substantiating the claim or that 
might be pertinent to the bases of the denial of the claim.  

A hearing was conducted before the Board in May 2000 and a 
transcript associated with the claims folder.  At the time of 
the hearing, the appellant was again informed of the evidence 
needed to substantiate his claim pursuant to 38 C.F.R. 
§ 3.103 (2000).

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded VA examinations in June 1995, January 1996 (a period 
of observation and evaluation), April 1997, and December 
2000.  Each of these examinations specifically addressed the 
question of the degree of impairment associated with service 
connected anxiety neurosis and the appellant has been 
examined with reference to the criteria for rating mental 
disorders both prior to and after a November 1996 amendment 
to the criteria.
In the circumstances of this case, a Remand solely because of 
the passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The appellant was admitted to the VA Medical Center in April 
1994 for treatment of depression with suicidal ideation.  He 
had previous open-heart surgery.  He was unable to cope with 
the stresses at work.  His wife had left him two months prior 
and a friend had committed suicide recently.  On admission he 
was alert and oriented.  His mood was sad but calm.  He had a 
flat affect and there was some psychomotor retardation.  His 
speech was coherent and goal-oriented.  There was no evidence 
of a thought disorder.  His perception was intact and he had 
limited insight.  His memory was somewhat impaired.  At the 
time of discharge in June 1994 he was no longer depressed and 
had no suicidal ideation.  He was more cooperative and 
motivated.  His psychiatric diagnoses at discharge were 
adjustment disorder with depressed mood and a personality 
disorder not otherwise specified.  His Global Assessment of 
Functioning score was 44, with the past highest score of 65.

During a session in January 1995 at the VA Medical Center he 
was having significant anxiety.  He had sweaty hands, was 
shaking and was unable to hold still.  In April 1995 he was 
doing better.  He was still experiencing anxiety and his 
sleep was disturbed several times during the night.  He 
denied suicidal or homicidal ideation.  His daily activities 
included working with his horse, fishing, hunting and 
camping.

In a letter dated in May 1995, the appellant's former 
employer wrote that during the 18 months the appellant worked 
for him, he had to leave work because of anxiety attacks.  
During one of these attacks he had to be taken to the 
emergency room.  He was sometimes able to overcome this 
condition by being relieved for a short period of time.

In a letter dated in May 1995, Dr. Freedman, the appellant's 
cardiologist, indicated that the appellant had severe 
emotional problems that were stress-related and related to 
significant heart disease, status post mitral valve 
replacement in 1992.  It was the doctor's opinion that the 
emotional problems were interrelated with the cardiac 
problems.

A VA psychiatric examination was conducted in June 1995.  The 
appellant reported that he had worked for the Post Office for 
several years and was able to function reasonably well.  He 
pointed out that the workplace had gotten noisier and was 
excessively active and that this made his nervousness get out 
of hand sometimes.  He got so irritated at times that he had 
thoughts of trying to kill someone.  He reported spending a 
lot of time awake in bed with rather obsessive or compulsive 
thoughts.  He had undergone prior heart and knee surgeries.  
He had trouble with his wife that had been approaching a 
divorce or permanent separation for some time.  The examiner 
conducted an extensive and detailed review of the claims 
folder and previous psychological examinations, and noted 
previous psychiatric diagnoses including psychological 
factors affecting physical condition, borderline personality 
disorder, personality disorder not otherwise specified, mild 
to moderate anxiety disorder not otherwise specified, and 
adjustment disorder with depressed mood.  On current 
examination his primary symptoms were related to anxiety and 
various stressors.  He exhibited traits of dependency and 
other mixed characters among the basic personality disorder 
series.  The subjective complaints were predominantly related 
to his feelings of helplessness and isolation since he and 
his wife separated.  In some situations he seemed to 
exaggerate a bit although it appeared to be unconscious in 
nature.  His diagnoses were adjustment disorder with 
depressed mood and a personality disorder not otherwise 
specified.  His Global Assessment of Functioning score was 44 
with the past highest score of 65.

In August 1995 he was remaining active in his church and with 
his friends.  He reported anxiety and depression from time to 
time.  He denied suicidal or homicidal ideation and reported 
possible paranoia occasionally.  His eating was intact, his 
memory appeared good and he was alert, oriented and 
conversive.

The appellant was admitted to the VA Medical Center in 
January 1996 for a period of observation and evaluation as 
requested by the RO.  He reported symptoms of feeling like he 
was going to explode inside, numbness in his hands and legs, 
hyperventilation and feeling like he wanted to escape 
stressful situations.  He blamed all of his heart and anxiety 
problems on his service in the military.  He left the service 
because of his dislike for the lifestyle and because there 
was a lot of stress.  He had suicidal ideation before, but 
never a plan.  He reported that his anxiety attacks impaired 
his functional capacity.  On mental status examination he was 
alert and oriented.  His mood was somewhat euthymic and his 
affect somewhat blunted.  There were no psychomotor deficits.  
His speech was coherent and goal oriented.  There was no 
evidence of a thought disorder.  There were no suicidal or 
homicidal ideations.  He reported ideas of reference.  He 
reported restless sleep without medication.  His remote, 
recent and immediate memory was intact.  There were no 
cognitive deficits.  His abstract thinking was good.  His 
judgment was fair and his insight was fair.  Psychological 
testing was conducted during his admission.  This testing 
revealed an individual who tended to convert psychological 
problems into physical complaints (somatization disorder not 
otherwise specified).  There was also an indication of a mild 
anxiety disorder as well as depression but these were not 
considered disabling.  He was discharged in stable condition 
with a diagnosis of general anxiety disorder.  Employability 
was not determined.  His current Global Assessment of 
Functioning score was 80 with a score for the prior year of 
80.

In January 1996 outpatient notes the appellant indicated that 
he had been unable to cope since a recent change in his 
medications.  He was unable to sleep, he felt his breathing 
was labored and he had difficulty relaxing.  He was observed 
to be getting more uptight as the conversation progressed and 
the session was cut short.  In February 1996 his medication 
had been changed and he was coping much better.  He reported 
anxiety but that it was less than in the past.  He remained 
active in the community.

A Social Security Administration determination dated in 
February 1996 indicated a finding that the appellant suffered 
from impairments to the heart and an adjustment disorder that 
significantly limited his ability to perform basic work-
related activities and constituted a severe impairment.

A VA examination was conducted in April 1997.  The appellant 
was divorced and living by himself.  He had been medically 
retired from his job because after his heart surgery he was 
unable to readjust.  During the interview he appeared to be 
extremely anxious in that he stood up on occasion and paced 
about the room.  A review of his outpatient treatment records 
indicated that the appellant had never developed much insight 
in regard to his problems, which were apparently self-
inflicted.  He appeared to be very anxious throughout the 
interview.  He began to cry when discussing his father's 
death.  He stated he was unable to sleep well and forgot 
things easily.  He had bad dreams.  He complained of periods 
of shaking and trembling, but these were not observed.  He 
stated he was unable to concentrate on things although he 
concentrated quite well throughout the 2-hour examination and 
interview.  He stated that he went to church infrequently and 
often felt trapped in church.  On objective examination he 
was alert and oriented in all four spheres.  His affect was 
generally appropriate and at times he appeared to be 
hyperactive.  Although he reported that his memory was poor, 
he was able to relate past and present events with some 
clarity.  His mood alternated between depression and 
hyperactivity.  For the most part he sat quietly in his chair 
and answered all questions in a coherent and intelligible 
manner.  He had a tendency to exaggerate his symptoms.  He 
was neat appearing and casually dressed.  He denied suicidal 
or homicidal ideation and there was no evidence of bizarre 
thoughts or a disordered thought pattern.  He was generally 
coherent and relevant, although his judgment and insight 
seemed somewhat impaired.  He was administered psychological 
testing.  Test results were felt to be valid and supported 
the existing anxiety disorder diagnosis.  The following 
diagnoses were listed "as likely as not": generalized 
anxiety disorder, dysthymic disorder, malingering, and 
personality disorder not otherwise specified.  His current 
Global Assessment of Functioning score was 45 with 65 being 
his highest score for the prior year.  It was felt by the 
psychologist that even though the appellant may have had a 
tendency to exaggerate some of his symptoms, psychological 
functioning had worsened since the time of his last 
examination and most of the symptoms that he reported were 
quite real and debilitating.

A private psychological evaluation was conducted in May 1997.  
The appellant reported current symptoms including 
considerable dysphoria, low energy and fluctuations in his 
appetite.  His sleep remained disrupted.  He had difficulty 
trusting people and was suspicious.  He had occasional 
nightmares.  He described panic symptomatology that occurred 
on average 3-4 times per week.  Symptoms during these 
episodes generally included tachycardia, hyperventilation, 
paresthesia of his hands and feet and a subjective feeling 
that he was suffering a heart attack.  These symptoms 
sometimes had a duration of 1-11/2 hours by his report.  He was 
divorced and lived alone.  He could manage his finances, 
simple household chores and could drive.  Social functioning 
was quite constricted.  Increased social contact 
significantly increased his anxiety by his report.  On mental 
status examination he was alert, cooperative, and neatly 
dressed.  His sensorium was clear and he was oriented in all 
spheres.  His attention and concentration was intact.  His 
remote memory was good and his immediate recall was brisk.  
His speech was fluent and coherent and his thoughts were 
linear and goal-directed with normal content.  There was no 
clear referential ideation or illusions.  His affect was 
mildly blunted and his mood was anxious and dysphoric 
clinically.  He denied any suicidal ideation.  His insight 
was superficial and judgement functions appeared fair.  He 
was diagnosed with probable dysthymia, rule-out major 
depression, generalized anxiety disorder and panic disorder 
with agoraphobia.

The appellant was admitted to the VA Medical Center in March 
1999 on a voluntary basis.  He was last hospitalized in 1994.  
The appellant complained of restless sleep.  He denied crying 
episodes.  He reported daily panic attacks that had become 
progressively more frequent.  He stated that it felt like his 
chest was going to explode.  He had become progressively 
withdrawn.  He indicated that he tended to isolate.  On 
admission his affect was anxious.  He was oriented.  He 
denied suicidal or homicidal ideation.  His memory, 
concentration and judgment were somewhat impaired.  He felt 
that his anxiety attacks and heart condition were related and 
the examiner felt that he might be correct.  He responded 
well to medication and therapy.  His anxiety and sleep 
improved.  After six hospital days his mood was good, his 
affect was pleasant and he had no visible anxiety.  His 
attention span was good and he attended easily to 
conversation.  His speech was logic-based and well organized.  
His thought content was without psychotic features.  His 
Global Assessment of Functioning score was 75.

Following his release in April 1999, he exhibited a calm and 
pleasant mood and demeanor.  He was having some difficulty 
dealing with underlying anger and hostility.  He had no 
significant periods of depression since his hospital 
discharge with a lessening of his anxious feelings.  He still 
had rather frequent feelings of anxiety but they had 
decreased in intensity.

In August 1999 the appellant reported increased anxiety in 
response to a termination of his Social Security 
Administration benefits.  He seemed to be breathing a little 
heavier than normal during one visit and complained that he 
was having an anxiety attack.

In April 2000 the appellant reported that anxiety continued 
to be a significant problem for him, following stressors such 
as storm damage to his home and a phone call concerning his 
ex-wife.

The appellant testified before the Board in May 2000.  He 
testified that from the time he was in the hospital in 1994 
he was not able to work.  His anxiety was tearing him up 
inside.  When his anxiety came upon him he would 
hyperventilate.  It was really bad at night.  Sometimes he 
could stop it with medication and sometimes he ended up in 
the hospital.  His attacks would last 6-7 hours before he 
would come out of it.  They coincided with major events in 
his life.  He had a loving family who helped him when he 
asked.  His wife had left him and he rarely saw her.  He had 
a close relationship with the people at his church, but felt 
invaded if someone new came into their circle.  He was last 
able to work in December 1993.  His doctor had told him that 
the stress of his job would kill him.  He denied any 
hallucinations and he did not hear voices.  He had bad 
nightmares.  About 3-4 times a month he had episodes where he 
would be totally out of it and not even know who he was.  He 
did not feel like he could hold down any job because he could 
not handle the stress and did not like to be around people.  
His memory was very poor and he thought he was forgetful.  He 
felt it was the combination of his heart problems, stress and 
anxiety that caused him to have to stop working.  He had 
returned to his job for four months after his heart surgery 
but he was so fatigued by it that he was not doing his job or 
himself any good.  He was getting mental health treatment 
from the VA about every 3 months and was on medication for 
depression.

In June 2000 the appellant reported that he was generally 
doing well.  He had episodes of anxiety every two weeks that 
were precipitated by stress.  His moods were generally good 
with occasional brief periods of depression in response to an 
external situation.  In July 2000 the appellant reported that 
he had begun dating again.  He had been unwilling to risk 
another relationship for some time and had previously 
experienced some paranoia in social situations.

In October 2000 records, the appellant reported sleeping 
better.  He denied crying spells.  He did not work but did a 
lot of hunting.  His affect was a little anxious.  He lived 
by himself but had friends.  He denied suicidal or homicidal 
ideation.  He denied any hallucinations but was a little 
paranoid at times.  He was verbal and alert.  There was no 
significant impairment of memory, concentration or judgement.  
His Global Assessment of Functioning score was 70.

A VA examination was conducted in December 2000.  The claims 
folder was reviewed.  The appellant was living by himself but 
had relatives to help him out.  He reported continued 
problems with anxiety and panic, and a history of depression.  
He reported having several panic episodes each week.  He 
indicated problems with his memory, trouble understanding, 
and difficulty maintaining effective work and social 
relationships.  He reported a tendency to stay withdrawn.  If 
he got around people he had panic episodes.  His depression 
was much better.  He was having more anxiety and panic 
episodes.  His hands got numb, he ached, got short of breath 
and could not relax.  He walked, hunted and did a little 
fishing.  He liked the outside and tried to get away from 
everything.  He had trouble eating at times and had a lot of 
trouble sleeping.  He reported a lot of panic attacks.  He 
could help clean, shop and cook, but usually had to send his 
niece to shop.  He avoided going into town, although he did 
go to see some few friends that he trusted.  He reported that 
the anxiety made his heart condition worse and that they 
worked on one another.  On mental status examination he 
answered questions and offered some spontaneous information.  
He was basically rather pleasant and polite.  His sensorium 
was clear.  He was oriented to time, person, place and 
situation.  He exhibited good recent and remote memory.  He 
could answer simple questions well.  His affect was fair to 
normal.  His mood was somewhat anxious and on medication he 
seemed rather calm.  He had no thought disorder.  His speech 
was coherent.  He denied suicidal or homicidal ideation.  
Based on the examination and review of the claims folder the 
examiner concluded that the evidence suggested continued 
anxiety.  Anxiety disorder not otherwise specified was 
diagnosed.  His symptomatology fit best under the 50 percent 
degree of disability.  His Global Assessment of Functioning 
score was 60.  He continued to have mild difficulty in social 
functioning.  He did not have many friends and stayed away 
from people.  He continued to have panic episodes and 
anxiety.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant has been rated under the schedule for rating 
mental disorders, Diagnostic Code 9400 for generalized 
anxiety disorder.  This appeal is based on an April 1996 
rating decision.  The criteria for evaluating mental 
disorders changed in November 1996.  When a regulation 
changes after a claim has been filed but before the appeal 
process has been completed, the version most favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  See 38 U.S.C.A. § 5110.  Thus, the Board will 
lay out both the pre-November 1996 criteria and the post-
November 1996 criteria for the benefit of comparing the two.  
The pre-November criteria and the applicable ratings are as 
follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment - 10 percent 
disabling.

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability - 0 percent 
disabling.

The post-November 1996 criteria and the applicable ratings 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

The preponderance of the evidence is against the claim for an 
increased rating for service connected anxiety neurosis.  
Under the pre-1996 criteria, the preponderance of the 
evidence is against a finding that his ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired.  Although he appellant has reportedly 
few friends, he has some friends that he socializes with.  He 
was involved in church.  He has family members that are a 
part of his life.  During the pendency of this appeal he 
began dating again.  Competent medical evidence fails to 
demonstrate that the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  Rather, the 
evidence establishes that that any impairment of employment 
is due to a combination of his nonservice connected heart 
disorder and his service connected anxiety disorder.  Thus, 
although his service connected anxiety certainly impairs his 
ability to work, (as is recognized currently by a 50 percent 
evaluation for the service connected disability) there is a 
substantial nonservice connected component that affects his 
ability to work and therefore we cannot conclude that the 
service connected anxiety disorder alone severely impairs his 
ability to remain employed.  No private or VA medical opinion 
has been furnished that the service connected anxiety 
disorder alone severely impairs his ability to remain 
employed.

Likewise, under the post-1996 criteria, the preponderance of 
the evidence is against a higher evaluation.  Occupational 
and social impairment is currently recognized as per the 
assignment of a 50 percent evaluation for the service 
connected condition.  However, competent evidence of 
deficiencies in most areas as would support a higher 
evaluation has not been presented.  Work deficiencies as 
previously shown, are due to a combination of the service 
connected anxiety disorder and a nonservice connected heart 
condition.  There is no report of any deficiency in family 
relations, rather, the appellant has continued during the 
entirety of the appeal period to maintain family 
relationships, and in fact has assistance with shopping on 
occasion from a family member.  On repeated mental status 
examinations, he has reported and exhibited no suicidal 
ideation, no obsessional rituals, no abnormal speech 
patterns, and no judgment abnormalities due to symptoms 
associated with anxiety neurosis.  Although his panic attacks 
are reportedly frequent, near-continuous panic has not been 
reported or observed, rather, it is consistently in reaction 
to an external stressor.  His depression has been documented 
as intermittent and has improved during the pendency of this 
appeal.  Furthermore, neither panic attacks nor depression 
has been shown to affect his ability to function 
independently.  Impaired impulse control, spatial 
disorientation or neglect of personal appearance has not been 
shown, rather the opposite has been consistently documented 
on repeated examination.  Although the appellant has reported 
difficulty in adapting to stressful circumstances when he 
worked, this finding alone does not support the conclusion 
that his symptomatology approximates the higher rating.  The 
Board notes that the VA examiner in December 2000 concluded 
after review of the claims folder, examination of the 
appellant and review of the rating criteria, that the 
appellant's disability approximated the currently assigned 
evaluation.  

The appellant has contended that a higher evaluation is 
warranted.  The appellant is competent to state that his 
condition is worse.  During the pendency of the appeal this 
was recognized by the RO who increased the evaluation.  
However, the training and experience of the medical personnel 
makes their findings more probative as to the current extent 
of the disability, especially in light of the findings that 
the appellant had a tendency to exaggerate his symptoms.  
Therefore, we accord more weight to the medical evidence of 
record and therefore these findings outweigh the appellant's 
contentions and a higher evaluation is not warranted.

The Board's conclusion is further supported by a Global 
Assessment of Functioning scores reported during the pendency 
of this appeal.  Although the Global Assessment of 
Functioning score does not fit neatly into the rating 
criteria, the Global Assessment of Functioning score is also 
evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Global Assessment of Functioning score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  Global Assessment of Functioning scores have been 
reported as low as 44, which is defined as exhibiting serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  His Global Assessment of 
Functioning scores have been as high as 80, which indicates 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g. 
difficulty concentrating after a family argument); no more 
than slight impairment in social, occupational, or school 
functioning (e.g. temporarily falling behind in schoolwork).  
More of his scores fell in the range of mild-moderate 
symptoms.  Based on these scores, this evidence demonstrates 
that although the appellant has had occasional exacerbations 
of his symptoms in response to an external stressor, 
primarily his disability approximates a disability 
compensated by the current 50 percent evaluation.  We note 
that the Court has previously affirmed the Board's decision 
to deny an evaluation higher than 50 percent in Carpenter, 
wherein the facts involved an appellant service connected for 
post-traumatic stress disorder with a Global Assessment of 
Functioning score of 55-60.  The evidence in this case 
primarily indicates scores substantially higher than those 
before the Court in Carpenter.  Therefore, the preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  In this regard, the Board finds that the schedular 
criteria and currently assigned evaluation for anxiety 
neurosis is adequate as the case does not present an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards thus requiring referral.  The assignment of a high 
schedular evaluation is recognition of substantial 
interference with employment.  However, competent, objective 
evidence of marked inference with employment as due to 
anxiety neurosis has not been shown.  As previously 
discussed, marked interference with employment has not been 
shown by competent evidence to be due to anxiety neurosis 
alone.  During the pendency of the appeal, frequent periods 
of hospitalization for anxiety neurosis has not been shown.  
The appellant had one extended hospitalization in 1994 for an 
adjustment disorder and personality disorder and another very 
brief hospitalization in 1999 for anxiety.  The 
hospitalization in 1996 was by direction of the RO for a 
period of observation and evaluation.  Thus, frequent 
hospitalization for anxiety neurosis has not been shown.


ORDER

An increased rating for anxiety neurosis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

